UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Everytown for Gun Safety Support Fund,

                           Plaintiff,
                                                                    18-cv-2296 (AJN)
                   -v-
                                                                  OPINION & ORDER
     Bureau of Alcohol, Tobacco, Firearms and
     Explosives,

                           Defendant.



ALISON J. NATHAN, District Judge:

          Plaintiff Everytown for Gun Safety Support Fund ("Everytown") brought this Freedom of

Information Act ("FOIA") action to compel Defendant Bureau of Alcohol, Tobacco, Firearms,

and Explosives ("ATF") to release statistical data from its Firearms Tracing System database.

Now before the Court are the parties' cross-motions for summary judgment. For the reasons that

follow, the Court DENIES Defendant's motion and GRANTS Plaintiff's.

I.        BACKGROUND
          Plaintiff Everytown seeks statistical data from the ATF's Firearms Tracing System

database pertaining to firearms used in suicides or attempted suicides that were recovered by law

enforcement and traced by ATF. Below, the Court summarizes Everytown's request and ATF's

response. The undisputed facts described here are drawn from the parties' submissions,

including the agency affidavit submitted by ATF, which is accorded a presumption of good faith

for purposes of these summary judgment motions. See Carney v. US. Dep 't ofJustice, 19 F.3d

807, 812 (2d Cir. 1994).
          Below, the Court also explains the statutory and procedural background relevant to both

motions.

          A.     The FOIA Request

          ATF's Firearms Tracing System database houses every law-enforcement-requested

record of an attempt to track a weapon from its manufacturer or importer into the distribution

chain, through purchases made in the distribution chain, until ATF can identify the first retail

purchaser. Houser Deel., Dkt. No. 21       ,r,r 8-9.   Trace searches are generally conducted on

firearms recovered at a crime scene or from the possession of a person prohibited from owning

the firearm. Id   ,r 9.   The database codes these trace searches by a variety of searchable fields.

Id   ,r 29.
          On December 14, 2016, Everytown submitted a FOIA request to ATF seeking records

related to traces of firearms used in suicide across several variables, including the length of time

between purchase and use; the type of gun used; the state of use relative to state of purchase; and

whether the user was the individual buyer. Everytown FOIA Request, Dkt. No. 1-1. In relevant

part, this was the FOIA request:

          We respectfully request that ATF provide us with records containing aggregate
          trace data that document the following:

          1.     Nationwide, the number of each firearm type (pistol, revolver, rifle,
                 shotgun, other) that were used in a completed suicide and successfully
                 traced in 2012 and in 2013;
          11.    Nationwide, the number of each firearm type (pistol, revolver, rifle,
                 shotgun, other) that were used in an attempted suicide and successfully
                 traced in 2012 and in 2013;
          111.   For each state, the number of guns that were used in a completed suicide
                 and successfully traced in 2012 and in 2013;
          1v.    For each state, the number of guns that were used in a completed suicide
                 and successfully traced in 2012 and in 2013 that were in the possession of
                 the original buyer.




                                                        2
        v.     For each state, the number of guns that were used in a completed suicide
               and successfully traced in 2012 and in 2013 that were in the possession of
               someone other than the original buyer.
        v1.    For each state, the number of guns that were used in a completed suicide
               and successfully traced in 2012 and in 2013 that that were originally
               purchased in the same state in which they were recovered.
        v11.   For each state, the number of guns that were used in a completed suicide
               and successfully traced in 2012 and in 2013 that were traced less than 3
               months after first purchase; that were traced between 3 and 6 months after
               first purchase; that were traced between 6 and 12 months after first
               purchase; that were traced between 1 and 2 years after first purchase; that
               were traced between 2 and 3 years after first purchase; and that were
               traced more than 3 years after first purchase.
        vm.    For each state, the number of guns that were used in an attempted suicide
               and successfully traced in 2012 and in 2013.
        1x.    For each state, the number of guns that were used in an attempted suicide
               and successfully traced in 2012 and in 2013 that were in the possession of
               the original buyer.
        x.     For each state, the number of guns that were used in an attempted suicide
               and successfully traced in 2012 and in 2013 that were in the possession of
               someone other than the original buyer.
        x1.    For each state, the number of guns that were used in an attempted suicide
               and successfully traced in 2012 and in 2013 that that were originally
               purchased in the same state in which they were recovered.
        xn.    For each state, the number of guns that were used in an attempted suicide
               and successfully traced in 2012 and in 2013 that were traced less than 3
               months after first purchase; that were traced between 3 and 6 months after
               first purchase; that were traced between 6 and 12 months after first
               purchase; that were traced between 1 and 2 years after first purchase; that
               were traced between 2 and 3 years after first purchase; and that were
               traced more than 3 years after first purchase.

Id. at 3-4.

        ATF rejected Everytown's request on the basis that the above-requested documents were

exempt from disclosure pursuant to Exemption (b)(3), FOIA's statutory exemption. The

Department of Justice's Office of Information Policy upheld ATF's determination. It later

clarified that two of the requested categories-(iii) and (viii)-were publicly available on ATF's

website, and accordingly no longer asserts Exemption 3 as to those two categories. Houser Deel.

,r,r 25, 30 & Ex. C.   This action concerns the remainder.



                                                  3
        B.      Statutory Background

        Three statutes are relevant to the parties' cross-motions: the E-FOIA Amendments, the

OPEN FOIA Act of 2009, and the so-called Tiahrt Rider. The Court summarizes each below.

                1.     The E-FOIA Amendments and the OPEN FOIA Act

        The present motions implicate two recent changes to substantive FOIA law: the

Electronic Freedom oflnformation Act Amendments of 1996 (the "E-FOIA Amendments), Pub.

L. No. 104-231, 110 Stat. 3048 (1996); and the OPEN FOIA Act of 2009, Pub. L. No. 111-83,

§ 564, 123 Stat. 2142, 2184 (2009).

        The E-FOIA Amendments revised various FOIA provisions to accommodate the

increased use of computer technology in managing agency business. For example, the E-FOIA

Amendments altered FOIA's definition of "search" and agency "record" to specifically address

automatic review of electronic files and required courts to "accord substantial weight" to agency

affidavits concerning the "technical feasibility" of providing records in the requested format. See

5 U.S.C. §§ 552(a)(3)(B), (C), & (D); id § 552(a)(4)(B); id § 552(f)(2)(A).

        The OPEN FOIA Act of2009 substantively altered the third exemption agencies may

raise in response to public records requests. Exemption 3 previously allowed agencies to assert

an exemption for "matters that are . . . specifically exempted from disclosure by statute ... if

that statute:

        (i) requires that the matters be withheld from the public in such a manner as to leave
        no discretion on the issue; or
        (ii) establishes particular criteria for withholding or refers to particular types of
        matters to be withheld ....
5 U.S.C. § 552(b)(3)(A). With the OPEN FOIA Act of 2009, Congress added the following

subsection, which added the further requirement that a qualifying statute:




                                                  4
       if enacted after the date of enactment of the Open FOIA Act of 2009, specifically
       cites to this paragraph.
Id § 552(b)(3)(B). Accordingly, to enact a statute that qualifies as an Exemption 3 statute

following the enactment of OPEN FOIA, Congress must include a clear statement identifying

section 552(b)(3).

               2.     The Tiahrt Rider

       Between 2003 and 2012, Congress attached to each of its appropriations resolutions and

continuing resolutions a provision known as the Tiahrt Rider or Tiahrt Amendment. See

Consolidated Appropriations Resolution, 2003, Pub. L. No. 108-7, § 644, 117 Stat. 11, 473-74

(2003) ("2003 Rider"); Consolidated Appropriations Act, 2005, Pub. L. No. 108-447, 118 Stat.

2809, 2859-60 (2004) ("2005 Rider"); Science, State, Justice, Commerce, and Related Agencies

Appropriations Act, 2006, Pub. L. No. 109-108, 119 Stat. 2290, 2295-96 (2005) ("2006 Rider");

Revised Continuing Appropriations Resolution, 2007, Pub. L. No. 110-5, § 20928, 121 Stat. 8,

44 (2007) ("2007 Provision"); Consolidated Appropriations Act, 2008, Pub. L. No. 110-161, 121

Stat. 1844, 1903-04 (2007) ("2008 Rider"); Consolidated Appropriations Act, 2010, Pub.L. No.

111-117, 123 Stat. 3034, 3128-29 (2009) ("2010 Rider"); Department of Defense and Full Year

Continuing Appropriations Act, 2011, Pub. L. No. 112-10, 125 Stat. 38, 102 (2011) ("2011

Provision"); Consolidated and Further Continuing Appropriations Act, Pub. L. No. 112-55, 125

Stat. 552, 609-10 (2011) ("2012 Rider").

       In varying forms over time, the Tiahrt Rider has limited the use of appropriated funds to

disclose part or all of the contents of the Firearms Trace System database. For example, the

2003 Rider provided that "[n]o funds appropriated under this Act or any other Act with respect to

any fiscal year shall be available to take any action based upon any provision of [FOIA] with

respect to records collected or maintained pursuant to [the statutes creating the Firearms Tracing


                                                5
System database], except that such records may continue to be disclosed to the extent and in the

manner that records so collected, maintained ,or obtained have been disclosed under [FOIA]"

prior to the Rider's enactment. The 2005 Rider, in contrast, provided that "[n]o funds

appropriated under this or any other Act may be used to disclose to the public the contents or any

portion thereof of any information required to be kept by [the statutes creating the Firearms

Tracing System database]." The 2006 Rider altered the language of the provision again,

requiring that "[n]o funds appropriated ... may be used to disclose [ATF trace data] to anyone

other than a ... law enforcement agency or a prosecutor ... solely for use in a bona fide criminal

investigation or prosecution and then only such information as pertains to the geographic

jurisdiction of the law enforcement agency ... and not for use in any civil action ... and all such

data shall be immune from legal process and shall not be subject to subpoena or other

discovery."

       Although Congress never expressly repealed earlier iterations of the Tiahrt Rider, over

the course of the following seven years, Congress continued to enact new versions of the Rider.

In some years, the newly enacted text reflected minor revisions from the previous year, while in

other years Congress added or subtracted whole provisions. Compare 2012 Rider with 2010

Rider and 2008 Rider. Congress has never simply amended the existing provision, but rather has

continually reenacted the entire provision with varying levels of changes from year to year. The

currently operative iteration of the Tiahrt Rider is the 2012 Rider. As discussed below, that

provision does not contain a citation to section 552(b)(3) of the 2009 OPEN FOIA Act.

       C.      Procedural Background

       Everytown submitted its FOIA request on December 14, 2016. See Everytown FOIA

Request. ATF rejected the request on April 6, 2017. See ATF Response, Dkt. No. 1-2.



                                                 6
Everytown appealed this denial in June 2017, and the Office of Information Policy upheld ATF' s

determination on July 6, 2017 (although Everytown received the determination letter on January

30, 2018). See OIP Decision, Dk:t. No. 1-3. On March 15, 2018, Everytown commenced this

action pursuant to 5 U.S.C. § 552(a)(4)(B) asking this Court to enjoin ATF from withholding

agency records and to order the production of records improperly withheld. Dkt. No. 1.

       Pursuant to a briefing schedule approved by the Court, ATF filed its motion for summary

judgment on September 28, 2018. Dkt. No. 17. Everytown filed its response and cross-motion

for summary judgment on November 2, 2018. Dkt. No 24. 1 Both motions were fully briefed.

Dk:t. Nos. 26, 32. Oral argument was held on August 12, 2019.

II.    STANDARD OF REVIEW

       The Freedom of Information Act entitles members of the public "to have access to any

record maintained by a federal agency, unless that record is exempt from disclosure." A.

Michael's Piano, Inc. v. FTC, 18 F.3d 138, 143 (2d Cir. 1994). Federal courts review agency

assertions that records are exempt from disclosure de nova. Id Upon such review, the burden of

proof rests with "[t]he agency asserting the exemption," with all doubts as to the applicability of

the exemption resolved in favor of disclosure. Wilner v. NSA, 592 F.3d 60, 69 (2d Cir. 2009).

       FOIA actions challenging agency exemption determinations are· typically resolved on

summary judgment. See Adamowicz v. IRS, 552 F. Supp. 2d 355,360 (S.D.N.Y. 2008). As a

general matter, a court may not grant summary judgment unless the parties' submissions, taken

together, show that "there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). In a FOIA case, "the district court may

forgo discovery and award summary judgment [for the defending agency] on the basis of



       1
           Everytown later re-filed its motion papers to correct an ECF filing error. See Dkt. No. 29.

                                                          7
affidavits" or declarations that are sufficient to sustain the agency's burden of proof. Carney, 19

F.3d at 812 (quotation omitted). Because such affidavits or declarations are "accorded a

presumption of good faith," they meet this standard if, on their face, they "supply[ ] facts

indicating that the agency has conducted a thorough search and given reasonably detailed

explanations why any withheld documents fall within an exemption." Id.; see also ACLU v. US.

Dep 't of Defense, 901 F.3d 125, 133 (2d Cir. 2018), ("Summary judgment is appropriate where

the agency declarations describe the justifications for nondisclosure with reasonably specific

detail, demonstrate that the information withheld logically falls within the claimed exemption,

and are not controverted by either contrary evidence in the record or by evidence of agency bad

faith.") (quotation omitted).

       Conversely, "[s]ummary judgment in favor of the FOIA plaintiff is appropriate when an

agency seeks to protect material which, even on the agency's version of the facts, falls outside

the proffered exemption." NRDC v. US. Dep 't of Interior, 36 F. Supp. 3d 384, 398 (S.D.N.Y.

2014) (quotations omitted). If the agency defendant fails to meet its burden of showing that the

requested information falls under an exemption or may otherwise be withheld, the court may

grant summary judgment. See id. at 406; Schladetsch v. Dep 't of Haus. & Urban Development,

No. 99-0175, 2000 WL 33372125, at *3 (D.D.C. 2000) ("[I]f the [agency] affidavits do not meet

this standard, not only is summary judgment not appropriate in favor of the government, but such

remedy may well be called for, as a matter oflaw, for those persons seeking the information.")

(quotation omitted).

III.   ANALYSIS

       ATF articulates two primary bases for rejecting Everytown's FOIA request. First, ATF

argues that the information sought is exempt from disclosure under Exemption 3, FOIA's



                                                  8
statutory exemption. Second, ATF maintains that Everytown' s request falls outside the scope of

its FOIA disclosure obligation because responding to the request would require ATF to create an

agency record. The Court disagrees on both points, and accordingly grants summary judgment

for Everytown. 2

         A.       ATF Has Not Identified a Valid Exemption Statute

         At first blush, the analysis is simple. Under FOIA Exemption 3, as amended in 2009 by

the OPEN FOIA Act, agencies may withhold information "specifically exempted from disclosure

by statute," so long as the statute:

         (A)(i) requires that the matters be withheld from the public in such a manner as to
         leave no discretion on the issue; or (ii) establishes particular criteria for withholding
         or refers to particular types of matters to be withheld; and
         (B) if enacted after the date of enactment of the OPEN FOIA Act of 2009,
         specifically cites to this paragraph.
5 U.S.C. § 552(b)(3).

         Thus, pursuant to the unambiguous text of subsection (B), any effort by Congress after

2009 to enact legislation statutorily exempting matters from FOIA disclosure must include

express citation to section 552(b)(3). Here, the potential statutory bar to disclosure is the current

provision of the Tiahrt Rider, which was passed in 2012-three years after the 2009 OPEN

FOIA Act. Yet, the 2012 Tiahrt Rider contains no specific citation to section 552(b)(3).

Without that, the 2012 Tiahrt Rider cannot qualify as an Exemption 3 statute.

         In an effort to complicate this simple application of the plain text of the 2009 OPEN

FOIA Act, ATF argues that the pre-2009 versions of the Tiahrt Rider remain in effect. ATF Br.,




         2
           Everytown also argues that, even if one or all of the Tiahrt Riders qualify as valid exemption statutes, the
2012 Rider's allowance for "publication ... of statistical aggregate data regarding ... firearms misuse, felons, and
trafficking investigations" permits disclosure of the information sought by its disclosure request. Everytown Br. at
14-18; Everytown Reply at 4-6. Because the Court concludes that ATF has not identified a valid exemption statute,
it need not address this argument.

                                                          9
Dkt. No. 18 at 13-15; ATF Reply, Dkt. No. 26 at 1-3; Oral Argument Transcript ("Tr.") at 18:11-

19:6. And because they were enacted prior to 2009, they do not need to cite to section 552(b)(3)

in order to effectuate the statutory exemption. See ATF Br. at 14; ATF Reply at 2. The core of

the argument is that the pre-2009 provisions continue to apply because Congress intended their

prohibition on public disclosure to be permanent, as exemplified by the use of language of

futurity, that is, language that applies the statute into the future. See Tr. at 19:5-20:7. For

example, the 2008 Rider begins with the preface "beginning in fiscal year 2008 and thereafter

... ," and the 2012 Rider begins with the preface "during the current fiscal year and in each

fiscal year thereafter . . . ."

        This argument by the government fails because Congress's subsequent acts, including the

currently operative 2012 Rider, cover the whole subject of the earlier acts and are a substitute for

the earlier acts. As a result, the pre-2009 versions of the Tiahrt Rider that the government seeks

to rely upon are no longer operative. The Court reaches this conclusion for several reasons.

        First, although implied repeal of statutory provisions is disfavored, the Court is bound by

Supreme Court and Second Circuit precedent to apply what is sometimes referred to as the canon

ofrepeal by comprehensive revision. See Branch v. Smith, 538 U.S. 254,273 (2003) (plurality

opinion) ("An implied repeal will only be found where provisions in two statutes are in

irreconcilable conflict, or where the latter Act covers the whole subject of the earlier one and is

clearly intended as a substitute.") (internal quotation marks omitted); id. at 293 (O'Connor, J.,

concurring in part and dissenting in part) (similar); id. at 286-87 (Stevens, J., concurring in the

judgment) (similar); Force v. Facebook, Inc., No. 18-397, -- F.3d--, 2019 WL 3432818, at *14

(2d Cir. July 31, 2019) (similar). Pursuant to this canon, congressional intent to repeal an earlier

act by substitution or comprehensive revision may be found when the "later act purports to cover



                                                  10
the whole subject covered by [the] earlier act, embraces new provisions, and plainly shows that it

was intended not only as a substitute for the earlier act but also to cover the whole subject

involved and to prescribe the only rules with respect thereto." United States v. Lovely, 319 F.2d

673, 679-80 (4th Cir. 1963).

       A comparison of the text of the 2008 and 2010 Riders demonstrates that the canon

applies here. In relevant part, the 2008 Tiahrt Rider, the last Rider enacted before the OPEN

FOIA Act's enactment, provides that:

       [B]eginning in fiscal year 2008 and thereafter, no funds appropriated under this
       or any other Act may be used to disclose part or all of the contents of the Firearms
       Trace System database ... except to
        (1) a Federal, State, local, tribal, or foreign law enforcement agency, or a Federal,
        State, or local prosecutor, solely in connection with and for use in a criminal
        investigation or prosecution; or
        (2) a Federal agency for a national security or intelligence purpose;
        and all such data shall be immune from legal process, shall not be subject to
        subpoena or other discovery, shall be inadmissible in evidence, and shall not be
        used, relied on, or disclosed in any manner, nor shall testimony or other evidence
        be permitted based on the data, in a civil action in ... Federal court or in an
        administrative proceeding other than a proceeding commenced by the [ATF] ... ;
2008 Rider (emphasis added). The Rider goes on to specify further exceptions, including

allowing "the publication of annual statistical reports on products regulated by the [ATF] ... or

statistical aggregate data regarding firearms traffickers and trafficking channels, or firearms

misuse, felons, and trafficking investigations." Id.

        The 2010 Rider, passed following the 2009 OPEN FOIA Act, maintains the same basic

text and structure but includes substantive changes. It provides that:

        [B]eginning in fiscal year 2010 and thereafter, no funds appropriated under this
        or any other Act may be used to disclose part or all of the contents of the Firearms
        Trace System database .. , except to:



                                                 11
         (1) a Federal, State, local, or tribal law enforcement agency, or a Federal, State,
        or local prosecutor; or

        (2) a foreign law enforcement agency solely in connection with or for use in a
        criminal investigation or prosecution; or
        (3) a Federal agency for a national security or intelligence purpose;

        unless such disclosure of such data to any of the entities described in (]), (2) or
        (3) of this proviso would compromise the identity of any undercover law
        enforcement officer or confidential informant, or interfere with any case under
        investigation; and no person or entity described in (]), (2) or (3) shall knowingly
        and publicly disclose such data;
        and all such data shall be immune from legal process, shall not be subject to
        subpoena or other discovery, shall be inadmissible in evidence, and shall not be
        used, relied on, or disclosed in any manner, nor shall testimony or other evidence
        be permitted based on the data, in a civil action in ... Federal court or in an
        administrative proceeding other than a proceeding commenced by the [ATF] ... ;

2010 Rider (emphasis added to illustrate changes). The currently operative 2012 Rider repeats

the language of the 2010 Rider, altering only the first line. Compare id ("[B]eginning in fiscal

year 2010 and thereafter ... ") with 2012 Rider ("[D]uring the current fiscal year and in each

fiscal year thereafter . . .").

        This comparison plainly demonstrates that Congress intended each Rider to

comprehensively replace its predecessor. The use of express repetition of language of futurity in

every enactment indicates that Congress understood each Rider to provide specific, ongoing

rules for Firearms Trace System database disclosure that did not necessitate examining prior

enactments on the subject. Similarly, the Riders' comprehensive treatment of identical subject

matter makes clear that Congress intended each Rider to cover the entire field of Firearms Trace

System database disclosure. This understanding is confirmed by Congress's inclusion of

incongruent changes in enacting new versions of the Rider. For exalllple, the 2008 Rider

provides greater limits on disclosure than the later Riders because it does not allow disclosure to

Federal, State, local, or tribal law enforcement agencies for purposes other than "in connection


                                                  12
with and for use in a criminal investigation or prosecution," while the 2010 and 2012 Riders

impose no limit on disclosures to such agencies. At the same time, the 2008 Rider provides

fewer limits on disclosure because it does not prohibit disclosure that might compromise the

identity of an undercover officer or informant. There is nothing in either the text or structure of

the various Tiahrt Riders to support the position that Congress intended two slightly different

versions of the Tiahrt Rider, each of which purports to cover the field of disclosure, to remain in

effect simultaneously. Instead, the Riders' text and structure makes clear that Congress intended

to revise and replace the earlier statutes with the new ones.

        Second, acknowledging the changes in language reproduced above, the Government

concedes that some portions of the pre-2009 Tiahrt Riders have in fact been impliedly repealed.

Tr. at 28:4-12. It therefore argues that the Court should look to the most recent Rider passed to

understand what exceptions may apply to such disclosure, while looking to the versions of the

Tiahrt Rider passed prior to 2009 to determine whether any Rider qualifies as a valid Exemption

3 Statute. Tr. at 20: 18-23; 21 :6-25:5. There is no textual basis for this position. To the contrary,

an act that comprehensively covers identical subject matter to an earlier act and alters several of

its provisions indicates a clear legislative intent to impliedly substitute the later act for its earlier

counterpart. See Force, 2019 WL 3432818, at *14; see also Lovely, 319 F.3d at 679-80.

        Third, to conclude that any pre-2009 Tiahrt Rider remains in effect would require the

Court to effectively ignore Congress's unambiguous textual language and intent in passing the

2009 OPEN FOIA Act. This language prescribes clear rules for designating congressional

enactments as exemption statutes: acts "enacted after the date of the enactment of the OPEN

FOIA Act of2009" must include a citation to section 552(b)(3), while earlier enactments require

no such citation. If Congress intended to ensure that no citation to section 552(b)(3) was



                                                    13
required for reenactment of new versions of earlier statutes, it could have clarified that Congress

was not required to include a clear statement rule in such circumstances. It did not do so.

       Legislative history confirms this understanding. The OPEN FOIA Act's preamble and

remarks made by its sponsor indicate that Congress's purpose in passing OPEN FOIA was to

prevent Congress from shirking its duty to fully consider FOIA exemptions in any subsequently

passed legislation. See 155 Cong. Rec 3175 (2009) (remarks of Senator Leahy); OPEN FOIA

Act of 2009, S. 612, 111th Cong. (noting statutory purpose of "ensur[ing] an open and

deliberative process in Congress by providing for related legislative proposals to explicitly state

such required citations"). Yet this is precisely what ATF's position allows. ATF's argument to

the contrary is that failing to identify the Tiahrt Rider as a qualifying Exemption 3 statute

frustrates a competing statutory purpose: protecting Firearms Trace System database information

from FOIA disclosure. But insofar as Congress wished to enact statutes that would exempt

Firearms Trace Database data from disclosure following the enactment of the OPEN FOIA Act,

it gave itself explicit instructions for how to do so. In light of the obligation to construe FOIA

Exemptions narrowly, finding that Congress failed to meet those requirements in the present case

vindicates rather than frustrates congressional purpose. See Local 3, Int 'l Bhd Of Elec. Workers,

AFL-CIO v. NLRB, 845 F.2d 1177, 1180 (2d Cir. 1988) (requiring that FOIA Exemptions be

"narrowly construed with all doubts resolved in favor of disclosure").

       In reaching this conclusion, which is an issue of first impression in this Circuit, the Court

is mindful that it is contrary to the decisions of other courts to have considered it. See Ctr. for

Investigative Reporting v. US. Dep 't ofJustice, No. 17-cv-6557-JSC, 2018 WL 3368884, at *8

(N.D. Cal. July 10, 2018) ("[T]he disclosure prohibitions set forth by Congress in the 2005 and

2008 [versions of the Tiahrt Rider] are still effective prospectively and beyond those fiscal years



                                                  14
as a permanent prohibition, until such time as Congress expresses the intent to repeal or modify

them.") (quotingAbdeljabbar v. ATF, 74 F. Supp. 3d 158, 175-176 (D.D.C. 2014)); see also

P. W Arms, Inc. v. United States, No. C15-1990-JCC, 2017 WL 319250, at *4 (W.D. Wash. Jan.

23, 2017) ("[T]he Court ... adopts the holding of the vast majority of cases addressing [whether

the ATF may rely on the 2005 and 2008 Riders as Exemption 3 statutes]."); Smith v. ATF, No.

13-13079, 2014 WL 3565634, at *5 n.2 (E.D. Mich. July 18, 2014) (concluding that the court

"need not ... address" the Open FOIA Act because the 2008 Rider "provide[d] a permanent

prohibition"); Penn v. US. Dep't ofJustice, No. CIV S-10-2494 GEB EFB PS, 2012 WL

761741, at *6 n.3 (E.D. Cal. Mar. 7, 2012) (concluding that the 2005, 2008, and 2010 Riders all

qualified as Exemption 3 statutes, and that the Court "need not ... address" the Open FOIA Act

because the 2005 and 2008 Riders "also apply here"), R&R adopted, 2012 WL 1131537 (E.D.

Cal. Mar. 28, 2012); Higgins v. US. Dep 't of Justice, 919 F. Supp. 2d 131, 144-45 (D.D.C.

2013) (concluding that the 2005 and 2008 Riders qualified as Exemption 3 statutes); Caruso v.

ATF, 495 F. App'x 776, 778 (9th Cir. 2012) (concluding that the 2010 Rider qualified as

Exemption3 statute);Reepv. US. Dep'tofJustice, 302F. Supp. 3d 174,183 (D.D.C. 2018)

(concluding that the 2012 Rider constituted Exemption 3 statute); McRae v. US. Dep 't of

Justice, 869 F. Supp. 2d 151, 163 (D.D.C. 2012) (concluding that the 2005 Rider qualified as

Exemption 3 statute); Skinner v. US. Dep't ofJustice, 744 F. Supp. 2d 185,204 (D.D.C. 2010)

(sarne). 3




         3 One district court initially concluded that the 2012 Rider did not constitute an Exemption 3 statute

because it failed to cite section 552(b)(3), but later granted summary judgment for the ATF on the same grounds as
the Abdeljabbar court. See Fowlkes v. ATF, 67 F. Supp. 3d 290, 300-01 (D.D.C. 2014); Fowlkes v. ATF, 139 F.
Supp. 3d 287, 291-92 (D.D.C. 2015) (accepting ATF's argument that the pre-2009 Riders "remain active and
enforceable" Exemption 3 statutes).

                                                        15
       But the Court is not persuaded by these decisions. As an initial matter, several of the

foregoing opinions do not examine the effect of the OPEN FOIA Act at all. See, e.g., McRae,

869 F. Supp. 2d at 163; Skinner, 744 F. Supp. 2d at 204; Reep, 302 F. Supp. 3d at 183; Caruso,

495 F. App'x at 778. Those opinions that do analyze the issue presented here have not wrestled

with the arguments discussed above. For example, inAbdeljabbar, the district court reasoned-

as ATF does here-that Congress's decision to incorporate similar language into successive

appropriations bills "demonstrate[d] its intent to continue the disclosure prohibition" and rejected

as implausible any conclusion that Congress intended to repeal by implication a disclosure

prohibition by reiterating it, particularly given the presumption against implied repeals. 74 F.

Supp. 3d at 175. This argument, which certainly has strong intuitive sway, fails to examine at all

the persuasive evidence that Congress intended to comprehensively replace each prior version of

the Tiahrt Rider. In particular, it does not examine how the pre-2009 enactments may remain in

effect after Congress passed new, comprehensive versions altering the applicable exceptions.

                                               ***
       In sum, the Court concludes that ATF has not carried its burden of identifying a

qualifying Exemption 3 statute. The 2012 Tiahrt Rider, which all parties agree is the operative

rider for purposes of determining what information the ATF may or may not disclose, is not a

qualifying Exemption 3 statute because it does not reference section 552(b)(3). And because the

2010 Tiahrt Rider replaced the 2008 Tiahrt Rider by complete substitution-indeed, because

each Tiahrt Rider replaces its predecessor by complete substitution-the Tiahrt Riders enacted

prior to 2009 are no longer operative law. In light of this conclusion, the Court turns to ATF' s

second contention: that Everytown' s request requires creation of a record.

       B.      Everytown's Request Does Not Require the Creation of a Record



                                                 16
       FOIA obligates agencies to, "upon any request for records which (i) reasonably describes

such records and (ii) is made in accordance with published rules ... [,] make the records

promptly available to any person." 5 U.S.C. § 552(a)(3)(A). Pursuant to the 1996 E-FOIA

Amendments, agencies responding to such records requests "make reasonable efforts to search

for the [requested] records in electronic form or 'format, except when such efforts would

significantly interfere with the operation of the agency's automated information system." 5

U.S.C. § 552(a)(3)(C). The required "search" includes reviewing by "automated means," while

"record" is defined to include "information that would be an agency record subject to the

requirements of this section when maintained by an agency in any format, including an

electronic format." 5 U.S.C. § 552(a)(3)(C) & D, § 552(f)(2)(A).

       In interpreting this statutory language, courts have long held that FOIA requires agencies

to search for, but not to create, responsive records. As the Supreme Court put it, FOIA "only

requires disclosure of certain documents which the law requires the agency to prepare or which

the agency has decided for its own reasons to create." NLRB v. Sears, Roebuck & Co., 421 U.S.

132, 162 (1975). It does not require agencies to "produce or create explanatory material," id at

161-62, or to "answer questions" posed by FOIA requests, Hudgins v. IRS, 620 F. Supp. 19, 21

(D.D.C. 1985). See also Pierce & Stevens Chem. Corp. v. US. Cons. Prod Safety Comm., 585

F.2d 1382, 1388 (2d Cir. 1978) ("[U]nder the FOIA, an agency does not rewrite a document or

create informational material. It discloses existing documents, which it has already prepared.");

Kissinger v. Reporters Comm. For Freedom of the Press, 445 U.S. 136, 159 n.2 (1980)

(explaining that FOIA does not "compel[] the Government to conduct research on behalf of

private citizens"). Courts have repeatedly reaffirmed the bar on record creation in response to

FOIA requests following the enactment of the E-FOIA Amendments. See, e.g., ACLU v. DOJ,



                                                17
681 F.3d 61, 71 (2d Cir. 2012) (noting that replacing references to classified information with

alternative language meant to preserve the text's meaning "would effectively be 'creating'

documents-something FOIA does not obligate agencies to do.").

         Here, ATF contends that it is not required to respond to Everytown's request because it

has never prepared annualized reports summarizing the specific statistical information

Everytown seeks. ATF Br. at 17-18 (citing Houser Deel. ,r 30). While ATF maintains electronic

records of individual traces conducted-coded by various criteria in the Firearms Tracing

System database-its declarant affirms that it does not maintain, in any format, records of the

complete number of traces of firearms that correspond to each of Plaintiff's specific sets of

criteria, such as completed or attempted suicides for a given year or who possessed firearms used

in such completed or attempted suicides. Houser Deel.      ,r,r 30-31.   Instead, to generate accurate

counts after ( 1) conducting searches to identify the relevant trace data, A TF would need to

(2) clean up the raw data by performing six levels of data filtering and filling in gaps with

educated guesses; (3) insert the resulting statistics into applicable software and create a visual

depiction of the data; and (4) subject the resulting product to multi-level reviews to ensure the

accuracy of the data and the format in which it is presented. ATF Reply at 8 (citing Houser

Deel.   ,r 21, 30-33J   ATF concedes that the first step, which its declarant affirms would take one

hour per year of data requested, Houser Deel. ,r,r 31-32, is required by FOIA. But it argues that

complying with the remainder, which would require four dedicated working days, Houser Deel.

,r,r 31-32, would constitute record creation.
         The Court concludes that this declaration fails to carry ATF' s burden of demonstrating

that Everytown's request requires ATF to create records.




                                                   18
       The E-FOIA Amendments clearly require agencies to sort "a pre-existing database of

information to make information intelligible" so that it may be transmitted to the public. Nat 'l

Sec. Counselors v. CIA, 898 F. Supp. 2d 233,270 (D.D.C. 2012). Accordingly, conducting such

a search cannot constitute creating new records or conducting research so as to fall outside of

agency disclosure requirements. Id.; see also, e.g., People for the Am. Way Found. v. US. Dep 't

ofJustice, 451 F. Supp. 2d 6, 15 (D.D.C. 2006) (requiring agency to conduct a PACER search of

44,000 electronically-stored fields to identify data targeted in FOIA request). Nor does it

constitute creating a record to sort a database by a particular data field, Nat'l Sec. Counselors,

898 F. Supp. 2d at 270, or to create the computer programming necessary to conduct a search,

Schladetsch, 2000 WL 33372125, at *3. And an agency may be obligated to respond to a FOIA

request even if "the net result of complying with the request will be a document the agency did

not previously possess." Id.

       Moreover, even before the passage of the E-FOIA Amendments, courts held or assumed

that agencies could be obligated to disclose names and addresses even if the information sought

was contained in numerous separate documents and responding would require the agency to

compile such information into one. See Disabled Officer's Ass 'n v. Rumsfeld, 428 F. Supp. 454,

456-57 (D.D.C. 1977) (concluding that compiling such information did not constitute creating

records), summarily aff'd, 574 F.2d 636 (D.C. Cir. 1978); Ditlow v. Shultz, 517 F.2d 166, 169

(D.C. Cir. 1977) (assuming that uncompiled names and addresses may constitute a "file" for

purposes of the§ 552(b)(6) exemption). Taken together, these authorities suggest that a request

for data entry counts may fall within agencies' obligations to "search" for an agency "record,"

although whether an agency is obligated to respond in a given case will depend upon the design

and structure of its database.



                                                 19
       Here, ATF's declarant fails to demonstrate that producing data entry counts from its

Firearms Tracing System database would require it to create new records. Indeed, ATF concedes

this much. In its briefs and at oral argument, A TF concedes that the search required to generate

the raw data Everytown requests is required by FOIA and that producing equivalent data counts

from a paper records system would not constitute record creation. See ATF Reply at 8 ("FOIA

only requires ATF to go as far as step (1 )-which is to run a reasonable search-and then

produce the records located by the searches."); Tr. at 31 :25-32: 1 ("A search for raw data can be

done in the database."); id. at 41 :2-6 (conceding that the agency would be required to respond to

a request for the number of sheets stored in a paper records system); id. at 45: 18-20 ("I would

think [that it is feasible to produce the number of entries requested]."). It is only because ATF

interprets Everytown' s request to require ATF to clean up that data, generating a customized

statistical report not maintained by A TF, that A TF argues the request requires record creation.

       The problem with this argument is that, as Everytown represented in both its summary

judgment briefing and at oral argument, Everytown' s request does not require ATF to engage in

any subsequent cleanup of the data generated by a Firearms Tracing System database search.

See Everytown Br. at 21 ("Everytown here seeks aggregate numbers ... and the data within the

[Firearms Tracing System] database is coded according to these criteria, such that a simple

search will yield both the responsive database entries and the requested numbers thereof," a

search the Houser Declaration estimates "will take one hour to query [from] the Firearms

Tracing System."); id. at 23 ("ATF entirely fails to explain why it cannot simply search its

database by the applicable categories and provide Everytown with the resulting numbers."); id. at

24 ("ATF fails to show why Everytown's request requires any of the [cleanup] steps beyond the

initial search."); Everytown Reply at 9 ("[T]he Houser Declaration fails to explain why ATF



                                                 20
cannot simply perform the first step of the four-step process it describes (the initial search) and

produce the resulting numbers."); Tr. at 16:24-17:4 (explaining that, while Everytown would

"would love to have the most accurate data," it "understand[s] that it's possible that a trace

request was incorrectly maybe missing some fields" and seeks only a "reasonable search" for

"what [ATF] has that's correctly coded"); id. at 17: 17-20 ("[I]nherent in the FOIA request is that

... we would want the data pulled that would result from putting the queries that coincide with

the information that we've asked for."); id. at 48:2-9 (explaining that, when the request was

drafted, Everytown had the Firearms Tracing System database in mind, and imagined that the

numbers it requested corresponded to the number of entries stored in the database); id. at 51 :17-

19 ("We're asking for the searches to be run and to be provided with the results of those

searches.").

        ATF explained at oral argument that it interpreted Everytown's FOIA request to call for

"the correct number" of items in each category sought, which it views as necessarily requiring

each of the data cleanup steps its declarant describes. Tr. at 35:24-36:2, 36:8-18. Yet it offers no

explanation for why, in the face ofEverytown's statements to the contrary and given the wording

of Everytown's request, it is entitled to rely on this interpretation.

        To the contrary, agencies are obligated to construe FOIA requests liberally, Nation

Magazine v. US. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995); requesters are required only

to "reasonably describe[]" the desired records, and "the identification standard in the FOIA

should not be used to obstruct public access to agency records," Truitt v. Dep 't ofState, 897 F.2d

540, 545 (D.C. Cir 1990) (quotation omitted); see also Hemenway v. Hughes, 601 F. Supp. 1002,

1005 (D.D.C. 1985) ("[T]he agency must be careful not to read the request so strictly that the

requester is denied information the agency well knows exists in its files, albeit in a different form



                                                  21
from that anticipated by the requester."). For example, in Nation Magazine, the D.C. Circuit

held that an agency could not interpret a request for information "pertaining to" Ross Perot, and

with special interest in his efforts to assist in drug interdiction, to require the agency only to look

for records indexed under Perot's name, but instead required the agency to include all "subject

matter files on topics of interest to appellants." Nation Magazine, 71 F.3d at 890. Similarly, one

court in this Circuit has held that, in light of the obligation to construe FOIA requests liberally,

an agency could not interpose an objection that cleaning raw data to respond to a request

constituted record creation if the agency could disclose a raw data sample for the requester to

code itself. See Immigrant Def Project v. US. Immigration and Customs Enforcement, 208 F.

Supp. 3d 520, 532 (S.D.N.Y. 2016).

        The foregoing case law stands in close parallel to the present case. Everytown's records

request seeks "records containing aggregate trace data that document ... the number of each

firearm type" or "the number of guns" involved in completed and attempted suicides across

various parameters. Everytown FOIA Request at 2-3. In other words, Everytown seeks the

number of entries in the database corresponding to searches run using different sets of existing

variables. See Tr. at 17:18-20; 48:2-9; 51:17-19. Although ATF's interpretation of this request

as seeking "correct," cleaned-up numbers is not necessarily unreasonable, it falls short of ATF's

obligation to construe Everytown's request liberally. Indeed, Everytown has repeatedly

indicated that, in its view, searches for the raw data stored in the Firearms Tracing System

database would be responsive to its records request. See id Under these circumstances, the

Court cannot conclude that ATF has carried its burden of demonstrating that Everytown's

request requires record creation. As ATF conceded at oral argument, ATF has not supplied a

declarant who has demonstrated that producing the raw data Everytown seeks would require



                                                  22
ATF to create responsive records; to the contrary, ATF's declarant indicated that it would take

two of its analysts one hour to conduct the requested search, and in its briefing ATF conceded

that this search was required by FOIA.

       The Court acknowledges that other courts have reached differing conclusions about the

production of aggregate data or descriptive information. For example, in National Security

Counselors, the plaintiff requested database listings for all FOIA requesters for three fiscal years

according to the fee categories to which the CIA assigned them and a record indicating the ten

individuals responsible for the most FOIA requests submitted in each of those years. 898 F.

Supp. 2d at 269-72. The district court reasoned that, under the E-FOIA Amendments, agencies

were obligated to disclose "particular points of data (i.e., the records themselves)" from within a

database. Id at 271. However, a FOIA request for an index of a database that did not "seek the

contents of the database, but instead essentially [sought] information about those contents, [was]

a request that require[ d] the creation of a new record, insofar as the agency [had] not previously

created and retained such a listing or index." Id. In Center for Investigative Reporting v. United

States Department ofJustice, the district court applied the same logic to a FOIA request similar

to the request at issue here, concluding that the fact that the plaintiffs request would have

required ATF to derive statistical aggregate data from the records in the Firearm Tracing System

database necessarily entailed the creation of a new record. No. 17-cv-6557-JSC, 2018 WL

3368884, at *9-10 (N.D. Cal. July 10, 2018).

       As an initial matter, the Court notes that National Security Counselors is distinguishable

from the present case, as producing an index may present distinct questions from producing

aggregate counts of entries in an agency database. But insofar as these authorities should be read

to hold that producing aggregate data or other descriptive information about an agency database



                                                 23
necessarily constitutes record creation, the Court disagrees. As explained above, whether

producing raw entry counts housed in a database requires an agency to engage in record creation

depends upon the structure of the underlying database. If such entry counts are apparent on the

face of a database when searches required by FOIA are conducted, producing those readily

apparent counts does not constitute record creation. That the agency might be required to

compile the resulting information into a response is a standard feature of FOIA requests, not a

basis for concluding that the request asks the agency to go beyond its FOIA obligations. After

the E-FO IA Amendments, whether information in a database constitutes an agency record hinges

not on whether the information is housed in the form requested, but whether generating the

information requires the agency to engage in additional research or conduct additional analyses

above and beyond the contents of its database.

       For example, as ATF agreed at oral argument, if an agency stored Firearms Tracing

System database information in physical file cabinets, collating trace results into drawers and

subfolders by every possible set of criteria, it would be required to answer a request for the

number of documents stored in each subfolder. Tr. at 40:13-41 :6. As ATF acknowledged, it

would be obligated to disclose such information even if the agency had stored duplicate files or

papers had been misfiled or contained incorrect information. Id. at 41: 16-43: 11. These potential

input errors could not serve as a basis to deny a FOIA request for a paper analog to the present

request. The same conclusion applies with equal or greater force in the context of electronically

stored data in a searchable database. See 5 U.S.C. § 552(f)(2)(A) (defining "record" to include

"information that would be an agency record subject to the requirements of this section when

maintained by an agency in any format, including an electronic format").




                                                 24
       The legislative history of the E-FOIA Amendments provide further support for the

Court's conclusion. In passing the E-FOIA Amendments, Congress expressly found that

government agencies should "use new technology to enhance public access to agency records

and information" and stated that its purposes in passing the E-FOIA Amendments included

"improv[ing] public access to agency records and information" and "maximiz[ing] the usefulness

of agency records and information maintained, used, retained, and disseminated by the Federal

Government." Pub. L. No. 104-231, §§ 2(a)(6), 2(b)(2) and (3), 110 Stat. 3048, 3048 (1996).

Moreover, in a contemporaneous Report, the House explained that, "[u]nder the definition of

'search' in the bill, the review of computerized records would not amount to the creation of

records[;] [o]therwise, it would be virtually impossible to get records maintained completely in

an electronic format, like computer database information, because some manipulation of the

information likely would be necessary to search the records." H.R. Rep. No. 104-795, at 22

(1996). These authorities make clear that the narrow interpretation offered by the National

Security Counselors and Center for Investigative Reporting courts-placing emphasis on the

form in which the data is stored-is not what Congress intended in amending FOIA to ensure the

accessibility of electronic data.

                                               ***
        In sum, ATF has not carried its burden of demonstrating that, given the structure of the

Firearms Tracing System database, conducting a search to produce the raw data entry counts

Everytown requests would require it to create records. As such, summary judgment for Plaintiff

is required. See NRDC, 36 F. Supp. 3d at 406 (granting summary judgment for FOIA plaintiff

when agency defendant had not met its burden of demonstrating that requested information fell

under FOIA exception); see also Schladetsch, 2000 WL 33372125 (granting summary judgment



                                                25
for plaintiffs when agency declarations failed to demonstrate that FOIA request required record

creation or that the search would require unreasonable efforts that would interfere with agency's

computer system).

IV.    CONCLUSION

       For the foregoing reasons, ATF's motion for summary judgment is DENIED, and

Everytown's motion for summary judgment is GRANTED. The ATF is hereby ordered to

produce the requested records. The Clerk of Court is respectfully requested to enter judgment

and close this case.

        This resolves Dkt. Nos. 17 and 29.

SO ORDERED.

                        i,
      Dated: August __ 2019
             New York, New York


                                                               United States District Judge




                                                26
